Citation Nr: 1330170	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for tinea corporis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from February 1965 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination for tinea corporis was in April 2009.  In an August 2013 brief in support of the Veteran's claim, the Veteran's representative asserted that the 2009 VA examination is too old to evaluate the Veteran's tinea corporis and requested that the Veteran be afforded a new VA examination.  In consideration of this and given the nature of the disability at issue, the Veteran should be afforded contemporaneous VA examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined contemporaneous examination required because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

The RO should also request that the Veteran identify any additional treatment for tinea corporis and should obtain any such records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his tinea corporis.  If the Veteran identifies additional treatment records which are not already in the file, then obtain them with his cooperation, if necessary.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  The RO/AMC should schedule the Veteran for a VA examination for tinea corporis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the VA examination.  

The VA examination should describe the Veteran's treatment for tinea corporis and should indicate the percentage of his entire body and exposed areas affected by tinea corporis. 

3.  Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


